DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and the species KRAB and HP1A in the reply filed on 12/21/2021 is acknowledged.
The election of KRAB and HP1A is interpreted as an election of the sequence of SEQ ID NO: 59 of claim 9, which the specification discloses a nucleotide sequence encoding MS2-HP1A-KRAB (e.g., paragraph [00131]).  The elected species of SEQ ID NO: 59 is free of the prior art.  Thus, examination of the Markush claim, claim 9, was extended to all nonelected species.  All alternatives recited in the Markush group of claim 9 are free of the prior art.  There is no allowable generic or linking claim.
The response indicates that claims 1-13 are readable upon the elected species.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claims 1-13 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/899,584, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘584 application fails to provide support for the claimed synthetic repression system comprising “a nucleotide sequence encoding a multifunctional Cas nuclease.”  The ‘584 application discloses Streptococcus pyogenes Cas9 and nucleic acid sequences encoding the SpCas9 protein.  The single species is not sufficient to support the presently claimed genus of “multifunctional Cas nuclease” or the unnamed species of multifunctional S. aureus Cas9.  The ‘584 application fails to provide support for a guide RNA sequence of 15 or fewer nucleotides in length, and repression domains selected from the group consisting of SIN3A, HDT1 and NIPP1.
The disclosure of the prior-filed application, Application No. 62/757,679, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘679 application fails to provide support for the claimed synthetic repression system comprising “a nucleotide sequence encoding a multifunctional Cas nuclease.”  The ‘679 application discloses Streptococcus pyogenes Cas9 and nucleic acid sequences encoding the SpCas9 protein.  The single species is not sufficient to support the presently claimed genus of “multifunctional Cas nuclease” or the unnamed species of multifunctional S. aureus Cas9.  The ‘679 application fails to provide support for a guide RNA sequence of 15 or fewer nucleotides in length, a guide sequence that targets within 100 base pairs upstream of a TATA box region of MyD88, guide sequence selected from SEQ ID NOS: 1 and 2, repression domains selected from the group consisting of SIN3A, HDT1 and NIPP1.
Claims 1-13 have an effective filing date of 11/7/2019, which is the filing date of PCT/US2019/060285.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Specification
The disclosure is objected to because of the following informalities:
The term S. pyogenes is misspelled at paragraph [0008].  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “(a) a guide RNA” is missing the phrase “nucleotide sequence encoding.”  The body of the claim makes it clear that the recited components of (a), (b), and (c) are present in a single amplicon “packaged per se.  It would be remedial to replace the phrase “(a) a guide RNA” with the phrase “(a) a nucleotide sequence encoding a guide RNA.”  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  it would be preferable to replace the phrase “wherein gRNA guide sequence” with the phrase “wherein the gRNA guide sequence” to improve the grammar and refer back to “a guide RNA (gRNA) comprising (i) a guide sequence” of claim 1.  Appropriate correction is required.

Claim 8 objected to because of the following informalities:  the phrase “the nucleotide of (b)” should be amended to recite “the nucleotide sequence of (b)” so that consistent claim terminology is used.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the term S. pyogenes is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2016/094872 A1; see the entire reference) in view of Yamagata et al (WO 2018/212361 A1, cited as reference 3 on the IDS filed 5/7/2021; see the entire reference).
Regarding claims 1, 5, 6 and 10, Zhang et al teach a single vector comprising CRISPR system elements (paragraphs [00148], [00211] and [00349]).  Zhang et al teach that the single vector is a DNA base viral system for delivery in vivo (e.g., paragraph [00419]).   Zhang et al teach the CRISPR system comprising a nucleotide sequence encoding a dead, single guide RNA comprising a sequence capable of hybridizing to a genomic locus of interest in a cell and an MS2 aptamer (e.g., paragraphs [0023], [0071] and [0074]).  Zhang et al teach the CRISPR system comprising a nucleotide sequence encoding a MS2 bacteriophage coat protein fused to a repressor (e.g., paragraphs [0023] and [0071]).  Zhang et al teach the CRISPR system comprising 
Regarding claim 2, Zhang et al teach the dead guide has a guide sequence of 12-15 nucleotides in length, preferably 13-14 nucleotides in length (e.g., paragraph [0020]).
Regarding claim 7, Zhang et al teach the repressor domain is a KRAB domain (e.g., paragraphs [0071], [00186]).
Regarding claim 8, Zhang et al teach the MS2 bacteriophage coat protein is fused to at least two repression domains (e.g., paragraph [0081]).
Regarding claim 11, Zhang et al teach the Cas9 nuclease is from S. pyogenes or S. aureus (e.g., paragraphs [00141] and [00227]).
Regarding claim 12, Zhang et al teach the vector is AAV2 with an AAV serotype 1 capsid (e.g., paragraph [00229]).
Regarding claim 13, Zhang et al teach the vector in a pharmaceutically-acceptable carrier (e.g., paragraph [00212]).
Zhang et al do not teach that the guide RNA hybridizes to a target genomic locus that is a MyD88 locus.  Zhang et al do not teach the single vector encoding Cas9 fused to the MS2 protein and repression domain.
Yamagata et al teach DNA encoding a CRISPR-Guide Nucleotide Directed Modulation (GNDM) system comprising (a) a CRISPR effector protein such as dCas9 or dCpf1 or a complex of the CRISPR effector protein and a transcription repressor, and (b) a guide nucleic acid (gN) containing a targeting sequence complementary to the target strand of an expression regulatory region within MYD88 gene, which can be introduced into a diseased cell in an organism (e.g. paragraph bridging pages 17-18; page 20, lines 20-24).  Yamagata et al teach DNA encoding the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al to include a guide sequence targeting MyD88 as taught by Yamagata et al.  Both Zhang et al and Yamagata et al teach it is within the ordinary skill in the art to provide a single DNA viral vector encoding a CRISPR system for repression of gene expression.  Yamagata et al specifically teach guide sequences complementary to MYD88.  By substituting the specific guide sequence of Yamagata et al for the guide sequence of Zhang et al, one would have expected to achieve the predictable result of providing a single DNA viral vector encoding a CRISPR system capable of targeting the MYD88 gene for repression.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al to modify the nucleotide sequence to encode a fusion of the MS2 bacteriophage coat protein fused to a repressor, and the active Cas9 nuclease protein, because Yamagata et al teach it is within the skill of the art to provide a nucleotide sequence encoding a fusion protein with the 
One would have been motivated to make such a modification in order to receive the expected benefit of providing a single DNA viral vector capable of expressing a CRISPR system capable of repression expression of the MYD88 gene to treat diseases associated with activated MYD88 signaling as taught by Yamagata et al.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2016/094872 A1; see the entire reference) in view of Yamagata et al (WO 2018/212361 A1; see the entire reference) as applied to claims 1, 2, 5-8 and 10-13 above, and further in view of Patnaik et al (Developmental and Comparative Immunology, Vol. 46, pages 208-221, April 19, 2014; see the entire reference).
The teachings of Zhang et al and Yamagata et al are described above and applied as before.  Furthermore, Zhang et al teach the guide RNA is designed to bind to the promoter region within -200 to +1 nucleotides of the transcription start site (TSS), or less than 100 nucleotides from the TSS (e.g., paragraphs [0076] and [00203]).  Zhang et al teach that TATA box is the most common promoter sequence and is prevalent in rapidly transcribed genes (e.g., paragraph [00150]).  Yamagata et al show guide RNA target sequences positioned near the predicted transcription start site of the human MYD88 locus in Fig. 1A (e.g., paragraph bridging pages 29-30; Table 1).  
Zhang et al and Yamagata et al do not teach the guide RNA target site within 100 nucleotides upstream of a TATA box in a MyD88 gene.
Tenebrio molitor MyD88 (TmMyD88) gene (e.g., Fig. 1).  Patnaik et al teach a TATA box that is present 33-38 nucleotides upstream of the transcription start site (e.g., Fig. 1; page 214, left column, 1st full paragraph).  Patnaik et al teach the use of RNA interference to knockdown expression of TmMyD88 expression (e.g., section 2.10).  Patnaik et al teach that knockdown of TmMyD88 expression results in increased susceptibility to Staphylococcus aureus infection (e.g., section 3.6). Patnaik et al teach that silencing MyD88 expression in T. molitor larvae was critical to study the susceptibility of  hosts to S. aureus infection (e.g., page 217, paragraph bridging columns).  Patnaik et al state, “It will be interesting to explore the regulation of AMPs under MyD88-silenced conditions after infection with S. aureus to examine the cause of host susceptibility to infection.”  See page 219, right column, 1st full paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Zhang et al and Yamada et al to include the guide RNA target within 100 bases upstream of a TATA box in a MyD88 gene.  Zhang et al teach the target within -200 to +1 relative to the transcription start site, and Yamada et al teach guide RNA targets near the transcription start site of the MyD88 gene.  Patnaik et al teach that the TATA box of the TmMyD88 gene falls within this sequence range relative to the transcription start site.  Thus, one would have had a reasonable expectation of success in selecting a target site within 100 nucleotides upstream of the TmMyD88 gene for the purpose of providing a system capable of repression transcription of the TmMyD88 gene.  One would have made such a modification in order to achieve the predictable outcome of providing a system capable of repressing the TmMyD88 gene.
.  

Conclusion
No claim is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699